DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-11, 13-16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Langdon (US 20170007002 A1).
Claim 1, Langdon discloses a cap (Figure 3 and 5, element 14, 20, 44; Figure 7, element 104) connectable to a bottle (30); 
a depressible actuator (12, 46, 102) coupled to the cap, the depressible actuator defining an interior chamber; and 
a shaft (18, 50; FIG 7) coupled to the depressible actuator, wherein the shaft has a channel in fluid communication with the interior chamber of the depressible actuator, wherein the shaft includes a thermal tip (FIG 7-11), the thermal tip defining an opening into the channel, wherein the thermal tip is formed from a material that stores and/or transmits thermal energy (Storing and transmitting thermal energy is an inherent feature of a material).

Claim 5, Langdon discloses wherein the depressible actuator includes a squeeze bulb (FIG 5, element 46).

Claim 6, Langdon discloses wherein the cap has rigid sides (FIG 3, element 20), wherein the depressible actuator includes a squeezable insert with an accordion structure (12) disposed within the rigid sides of the cap.

Claim 7, Langdon discloses wherein the cap has an open top (FIG 3, element 14).

Claim 8, Langdon discloses wherein the cap includes a rigid depressible button (FIG 3, element 12) slidable within a cap insert between an upwards position and downwards position.

Claim 9, Langdon discloses a spring (FIG 3, accordion sides of element 12) configured to bias the rigid depressible button in the upwards position.

Claim 10, Langdon discloses wherein the shaft (18, 50) and thermal tip are a single monolithic structure (They are constructed as a single piece).

Claim 11, Langdon discloses wherein the shaft (FIG 7, element 120) is made of a different material than the thermal tip (Paragraph 31 and 34).

Claim 13, Langdon discloses wherein the thermal tip is coupled to the shaft by a snap connection or a friction connection (Figure 7, element 110).

Claim 14, Langdon discloses wherein the shaft is made of polymer (Paragraph 31).

Claim 15, Langdon discloses wherein the depressible actuator (FIG 3 and 5, element 12 and 42) is configured to withdraw and deliver a measured amount of product.

Claim 16, Langdon discloses a cap (Figure 3 and 5, element 14, 20, 44; Figure 7, element 104) having a bottom for securing to a bottle, rigid sides, and 
an open top (14, 44, 104); 
a depressible actuator (12, 46, 102), defining an interior chamber, the depressible actuator disposed within the rigid sides of the cap (FIG 3, 5 and 7); 
a shaft (18, 50; FIG 7) coupled to the cap, the shaft having a channel in fluid communication with the interior chamber of the depressible actuator; and 
a thermal tip (FIG 7-11) coupled to the shaft, the thermal tip having an opening in fluid communication with the channel in the shaft, wherein the thermal tip is formed from a material that stores and/or transmits thermal energy (Storing and transmitting thermal energy is an inherent feature of a material).

Claim 19, Langdon discloses a rigid cap (Figure 3 and 5, element 14, 20, 44; Figure 7, element 104) having a bottom for securing to a bottle, sides defining a cavity, and 

 a depressible actuator (12, 46, 102) slidably disposed within the open top of the rigid cap, the depressible actuator defining an interior chamber; 
a shaft (18, 50; FIG 7) coupled to the rigid cap, the shaft having a channel in fluid communication with the interior chamber of the depressible actuator; and 
a thermal tip (FIG 7-11) coupled to the shaft, the thermal tip having an opening in fluid communication with the channel in the shaft, wherein the thermal tip is formed from a material that stores and/or transmits thermal energy (Storing and transmitting thermal energy is an inherent feature of a material), wherein liquid cosmetic product is introduced into the opening in the thermal tip by depressing and releasing the depressible actuator.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Langdon as applied to claim 11 above.
Claim 12, Langdon discloses the claimed invention except for thermal tip is coupled to the shaft by a threaded connection.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a threaded connection for the thermal tip since it is well known in the art for its ability to provide a secure, replaceable, water tight and inexpensive connection. As evidenced by Tarling and Langdon. MPEP 2144.03.

Claims 2-4, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Langdon as applied to claims 1, 16 and 19 above, and further in view of Tarling (US 9538828 B2).
Claims 2 and 17, Langdon substantially discloses the apparatus as claimed above but is silent on wherein the thermal tip is formed from metal, stone, ceramic, or composites thereof, whether natural or synthetic.
Tarling teaches wherein the thermal tip is formed from metal, stone, ceramic, or composites thereof, whether natural or synthetic (Col 2, lines 9-25; Col 4, lines 10-16; Col 5, lines 51-65).


Claims 3, 18 and 20, the modified apparatus of Langdon discloses wherein the thermal tip is formed from metal (Tarling: Col 2, lines 9-25; Col 4, lines 10-16; Col 5, lines 51-65).

Claim 4, the modified apparatus of Langdon discloses wherein the metal is stainless steel, aluminum, zinc, magnesium, tin, nickel, titanium, copper, brass, platinum, gold, or silver (Tarling: Col 2, lines 9-25; Col 4, lines 10-16; Col 5, lines 51-65).

Claim 20, Langdon substantially discloses the apparatus as claimed above but is silent on wherein the thermal tip is formed from metal.
Tarling teaches wherein the thermal tip is formed from metal (Tarling: Col 2, lines 9-25; Col 4, lines 10-16; Col 5, lines 51-65).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Langdon with thermal tip as taught by Tarling in order to provide a relatively high thermal storage 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY W CARROLL whose telephone number is (571)272-4988.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


JEREMY W. CARROLL
Primary Examiner
Art Unit 3754



/Jeremy Carroll/Primary Examiner, Art Unit 3754